Order as resettled modified by striking out the names of Bryant L. Hopkins and C. M. Seeley as persons subject to exa-mb nation, upon the ground that neither is shown by the record to have been the operator or in control of the elevator in question, and that Seeley is in the employ of the defendant and is not “ without the state ” within the provisions of section 288 of the Civil Practice Act,  and as so modified, affirmed without costs. Examination to proceed on five days’ notice at the hour and place stated in the order. Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ., concur.